                                                                           Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                           CASE NOS.: 3:17cr42/MCR/EMT
                                                        3:19cv10/MCR/EMT
WILLIAM CHARLES HUFF, JR.

_________________________________/

                                    ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated May 21, 2019. ECF No. 85. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                        Page 2 of 2

       2.     Defendant’s “Motion to Voluntarily Dismiss Pending Motion Under 28

U.S.C. § 2255”, ECF No. 84, is GRANTED.

       3.     Defendant’s Motion to Vacate, Set Aside or Correct Sentence Under

§ 2255, ECF No. 72, is DISMISSED without prejudice.

       DONE AND ORDERED this 21st day of June 2019.




                                               s/   M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




Case No.: 3:17cr42/MCR/EMT; 3:19cv10/MCR/EMT
